Citation Nr: 0605625	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder, for the period commencing 
September 26, 1996, and in excess of 50 percent for the 
period commencing August 9, 2002.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for PTSD 
and assigned a 30 percent rating, effective September 26, 
1996.  Subsequently, the RO in a February 2004 rating 
decision assigned a 50 percent rating for PTSD, commencing 
August 9, 2002.  


FINDINGS OF FACT

1.  From September 26, 1996, the veteran's symptoms of PTSD 
produced symptoms such as suicidal ideation, depression, 
nightmares, hypervigilance and difficulty getting along with 
others of such severity as to result in severe impairment in 
his ability to retain his employment.  

2.  From November 7, 1996, the veteran's PTSD produced 
symptoms of near continuous depression, suicidal ideation, 
and difficulty in adapting to stressful circumstances at work 
and at home resulting in occupational and social impairment.  

3.  In March 2005, the veteran lost his job.  

4.  From March 2005, the veteran's symptoms of PTSD were of 
such severity as to result in total occupational and social 
impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, 
commencing September 26, 1996, for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

2.  The criteria for an initial 100 percent rating for PTSD, 
beginning in March 2005, have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board considered whether VA 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case the RO did not inform the veteran of the 
provisions of the VCAA prior to the initial rating decision 
which denied his claim.  The claim arose from an initial 
grant of service connection for PTSD and the assignment of 
initial ratings.  The veteran's claim for service connection 
of PTSD was initially denied and the veteran filed his 
substantive appeal prior to the passage of VCAA.  

The Board is aware that there are deficiencies in notifying 
the veteran of VCAA.  For example, the supplemental statement 
of the case issued in February 2004 did not include the 
criteria for evaluating disability due to mental disorders in 
effect prior to November 7, 1996, only the current criteria.  
Nevertheless, the veteran has been afforded a hearing.  The 
claim folder includes his records of treatment from VA.  His 
VA treating physician has submitted letters outlining his 
opinion of the degree and severity of the veteran's symptoms 
and its affect on his ability to work.  The veteran has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The decision below grants the maximum schedular rating for 
mental disorders from the date of the veteran's unemployment.  
Prior to that date the highest rating for an employed veteran 
with a service-connected mental disorder has been assigned.  
The Board concluded that remanding to correct any errors 
would be of no benefit to the veteran and only result in 
delaying his award.  Based on the foregoing, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Any deficiency in notice to the appellant as to 
the duty to assist constitutes harmless error.  See also, 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
Prior to November 7, 1996, VA regulations provided a 50 
percent evaluation when the ability to establish effective or 
favorable relationships with people was considerably impaired 
and flexibility, efficiency, and reliability levels were so 
reduced by reasons of psychoneurotic symptoms as to result in 
considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired. The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder. 38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

On or after November 7, 1996, a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 6411 (2005).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The Board has concluded 
that the evidence supports the grant of higher initial 
ratings for PTSD.  In reviewing the claim, the Board noted 
that service connection for PTSD was granted from September 
26, 1996.  In October 1996 VA published amended criteria for 
evaluating disability related to mental disorders.  61 Fed. 
Reg. 52695-52702 (1996).  The new criteria became effective 
November 7, 1996.  When a provision of VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination must be made as to 
which regulation is more favorable to the claimant.  If the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g)(West 2002), which provides that VA may 
award an increased rating based on a change in the law 
retroactive to, but no earlier than, the effective date of 
the change.  VAOPGCPREC 3-2000.

The Board compared the veteran's symptoms of PTSD to the 
rating criteria in effect prior to November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  Severe 
impairment in ability to obtain or retain employment due to 
psychoneurotic symptoms was rated as 70 percent disabling.  
In the fall of 1996, the veteran went to VA seeking treatment 
for his symptoms.  The veteran was noticeably depressed.  
October 1996 VA records reveal the veteran was depressed, 
having flashbacks, insomnia, and headaches.  He worked alone.  
He was easily irritated.  Periodically he had suicidal 
ideation.  He was having marital problems.  He had been 
unable to sleep regularly in years.  Those symptoms 
described, particularly his suicidal ideation, were of such 
severity as to warrant a 70 percent rating.  A higher rating 
to 100 percent would require that the veteran be demonstrably 
unable to obtain or retain employment.  The veteran clearly 
reported that he was employed.  For that reason a higher 
rating than 70 percent is not warranted for the period prior 
to November 7, 1996.  

On and after November 7, 1996, the Board compared the 
veteran's symptoms with both the new and old criteria.  In 
late November 1996, the veteran was seen at VA with 
complaints of depression and sleeplessness.  He was having 
nightmares related to combat and flashbacks.  He was isolated 
and had problems with unprovoked irritability.  He was 
tearful and on two occasions had almost been unable to stop 
crying.  He had been directing his anger toward his son and 
using him as a scapegoat.  He was haunted by memories of a 
fellow comrade dying in Vietnam.  His first marriage had 
ended due to his inability to communicate and his withdrawal 
from his family.  His relationship with his children was 
severely strained.  The veteran worked as a warehouse worker, 
but worked alone to try to avoid altercations with fellow 
workers.  He worked excessively to try to avoid memories of 
the war.  The veteran was referred to the intensive PTSD 
outpatient program.  In May 1997, VA records reveal the 
veteran had feelings of anxiety, depression and continuing 
sleep disturbance.  The assessment was the veteran had severe 
chronic PTSD.  

The Board has reviewed the veteran's records of treatment 
from VA from 1996 to the present.  They are best summarized 
in a letter from the Director of the PTSD Clinical Team at 
the VA Medical Center in Atlanta.  In January 2005, Dr. B. 
wrote as follows:

(The veteran) is a 58 year old Vietnam 
combat veteran with a history of chronic 
severe post-traumatic stress disorder 
(PTSD).  He completed an intensive 16-
week outpatient PTSD treatment program 
provided by the Atlanta VA Medical 
Center's PTSD Clinical Team (PCT) in 
1996.  I have continued to follow (the 
veteran) for his psychiatric care and 
follow-up since that time.  (The veteran) 
has been compliant with all aspects of 
his outpatient care including taking 
prescribed psychotropic medication for 
his disorder and in keeping all of his 
appointments of outpatient treatment and 
follow-up.  

Although (the veteran) has made some 
progress in terms of his treatment, the 
chronicity and degree of severity of his 
PTSD symptoms continues to severely 
impair him socially and occupationally.  
It should be noted that his condition has 
progressed and he has become more 
debilitated due to his mental illness.  
During the past year he has had greater 
difficulty dealing with work related 
stressors, and his abilities to 
effectively cope with even mild levels of 
stress have deteriorated.  He continues 
to experience cardinal symptoms of 
chronic severe PTSD including persistent 
insomnia with recurring trauma related 
nightmares, flashbacks, and intrusive 
recollections of combat trauma, 
hypervigilance, irritable mood with 
occasional angry outbursts, avoidant and 
self isolative behavior and periods of 
emotional numbing, with feelings of 
detachment from others.  His prognosis 
for a full recovery remains extremely 
poor.  He should be considered totally 
and permanently disabled and 
unemployable, however competent for VA 
purposes.  

The Board has placed great weight on the opinions and 
observations of Dr. B.  The VA treatment records clearly 
support the conclusions of Dr. B, that the veteran has severe 
symptoms of PTSD.  The criteria for a 70 percent rating 
include difficulty in adapting to stressful circumstances and 
near continuous depression.  The symptoms of severe PTSD 
demonstrated by the veteran meet the criteria for a 70 
percent rating under both the new and old rating criteria 
from November 7, 1996.  A higher rating than 70 percent would 
require evidence of total impairment in ability to retain 
employment or total occupational impairment.  The veteran was 
employed on a full time basis during this period.  On his VA 
Form 9, dated in March 2004, the veteran stated he was having 
serious occupational impairment, but would like to continue 
working.  He believed his symptoms warranted a 70 percent 
rating and the Board agrees.  For that reason a higher rating 
than 70 percent is not warranted from November 7, 1996 under 
either the old or new rating criteria.  

The veteran and his spouse appeared and testified before the 
undersigned Veterans Law Judge (VLJ) at a hearing in October 
2005.  The transcript of the hearing reflects that the 
veteran had difficulty responding to his representative's 
questions and was stressed during the hearing.  In his notes, 
the VLJ observed that the veteran appeared deeply depressed, 
wept during the hearing, and was very emotional.  His spouse 
was able to respond in more detail on his behalf.  The 
veteran stated he had been employed by the same company for 
the last 14 years.  Two years previously he had been moved 
and been required to work around other people.  He had been 
unable to interact appropriately with other employees.  (T-
11).  In March of 2005 he left his employment.  He had worked 
for the company almost 30 years and he had driven a truck for 
14 years and then been given the opportunity to go into the 
warehouse.  (T-11).  The veteran was now receiving disability 
benefits from the Social Security Administration based on his 
PTSD.  He had stopped working at the end of March.  (T-12).  

The veteran's testimony establishes his PTSD has resulted in 
total occupational impairment from March 2005.  The record 
reflects the veteran was having progressive difficulty in 
coping with stress and interacting with others both socially 
and at work.  The evidence in the VA treatment records, the 
opinions of Dr. B., and the observations of the veteran's 
spouse all indicate the veteran was struggling with inability 
to interact with others as a result of his PTSD.  The SSA's 
decision also supports the conclusion the veteran is totally 
occupationally impaired.  Although SSA's determination with 
regard to unemployability is not controlling for purposes of 
VA adjudications, the SSA's decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); see Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  The Board has concluded a 100 percent 
rating for PTSD from March 2005 is supported by the evidence.  




ORDER

An initial 70 percent rating for PTSD, from September 26, 
1996, is granted subject to regulations governing the award 
of monetary benefits.  

An initial 100 percent rating for PTSD, from March 2005, is 
granted subject to regulations governing the award of 
monetary benefits.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


